            Case 2:12-cv-00900-RGK-SP Document 124 Filed 02/26/19 Page 1 of 5 Page ID #:3912




                        1 McCormick, Barstow, Sheppard,
                          Wayte & Carruth LLP
                        2 Patrick Fredette, #207284
                           patrick.fredette@mccormickbarstow.com
                        3 Christopher Ryan, #294854
                           christopher.ryan@mccormickbarstow.com
                        4 Scripps Center
                          312 Walnut Street, Ste. 1050
                        5 Cincinnati, OH 45202
                          Telephone: (513) 762-7520
                        6 Facsimile: (513) 762-7521
                        7
                          Attorneys for Plaintiffs/Counterdefendants
                        8 Liberty Surplus Insurance Corporation
                          Liberty Insurance Underwriters, Inc.
                        9
                      10                              UNITED STATES DISTRICT COURT
                      11                          CENTRAL DISTRICT OF CALIFORNIA
                      12
                      13 LIBERTY SURPLUS INSURANCE                      Case No. 2:12-cv-00900-RGK-SP
                         CORPORATION, a New Hampshire
                      14 corporation; LIBERTY INSURANCE                 OBJECTION TO PORTIONS OF
                         UNDERWRITERS INC., an Illinois                 FILING BY DEFENDANTS
                      15 corporation,
                                                                        Judge: Hon. R. Gary Klausner
                      16                 Plaintiff,
                                                                        Crtrm.: 850
                      17          v.
                      18 LEDESMA & MEYER
                         CONSTRUCTION COMPANY, INC.,
                      19 a California corporation; JOSEPH
                         LEDESMA, an individual; KRIS
                      20 MEYER, an individual,
                      21                 Defendant.
                      22
                            AND RELATED COUNTERCLAIM
                      23
                      24
                                  By and through counsel, Plaintiffs and Counter-defendants Liberty Surplus
                      25
                            Insurance Corporation and Liberty Insurance Underwriters Inc. (collectively, “Liberty”)
                      26
                            respectfully object to portions of the documents submitted pursuant to the Court’s
                      27
                            Order of February 11, 2019 (“Order”) by Defendants and Counter-plaintiffs Ledesma &
                      28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                       1                                  2:12-CV-900
   CARRUTH LLP                                   OBJECTION TO PORTIONS OF FILING BY DEFENDANTS
 7647 N FRESNO STREET
   FRESNO, CA 93720
              Case 2:12-cv-00900-RGK-SP Document 124 Filed 02/26/19 Page 2 of 5 Page ID #:3913




                         1 Meyer Construction Co., Inc., Kris Meyer, and Joseph Ledesma (collectively, “L&M”).
                         2        The Court’s Order directs the parties to refile certain specified briefs which
                         3 “shall be modified to include only the portions of the original documents related to the
                         4 issue of whether the School District is covered under L&M’s insurance policies.”
                         5 (Order, Dkt. 119.)
                         6        Liberty understands the Court’s Order necessarily requests that the parties re-
                         7 submit their briefs insofar as they address whether the School District qualifies as an
                         8 insured under the Liberty policies, and thus whether Liberty had a duty to defend the
                         9 School District, as insured status would be the only source of direct coverage to the
                     10 School District under the Liberty policies. To Liberty’s understanding, the request does
                     11 not encompass the issue of whether Liberty is obligated to provide coverage to L&M
                     12 for amounts that L&M purports to have itself incurred to defend the School District
                     13 under any claimed contractual obligation between L&M and the School District, as the
                     14 latter relates to coverage – if any – Liberty would owe to L&M under the Liberty
                     15 policies, not the School District.
                     16           Based on this understanding, Liberty filed a Request for Clarification to the
                     17 Court on February 22, 2019. L&M filed a Response to Liberty’s Request on February
                     18 25, 2019 (Dkt. 121). While L&M’s Response characterizes Liberty’s Request as
                     19 “unsolicited” – as if there would be a “solicited” request to clarify – the Response
                     20 appears to only reinforce Liberty’s position on the scope of the Court’s Order. In
                     21 particular, and from Liberty’s perspective, L&M’s Response broadens what the Court
                     22 directed in the Order. The Court limited the parties to the issue of whether the “School
                     23 District is covered under L&M’s insurance policies,” which Liberty views as whether
                     24 or not the School District is an insured under “L&M’s insurance policies.” Rather then
                     25 restrict its submission to that issue, L&M also raised whether L&M itself is covered
                     26 under the Liberty policies for sums L&M claims it incurred to defend the School
                     27 District, which is an entirely different subject.
                     28           On February 25, 2019, counsel for Defendants and Counter-plaintiffs L&M re-
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                     2                                 2:12-CV-900
   CARRUTH LLP                                  OBJECTION TO PORTIONS OF FILING BY DEFENDANTS
  312 WALNUT STREET
  CINCINNATI, OH 45202
              Case 2:12-cv-00900-RGK-SP Document 124 Filed 02/26/19 Page 3 of 5 Page ID #:3914




                         1 filed briefs with the Court that included discussion of coverage that L&M claims
                         2 Liberty owes directly to L&M, including but not limited to, L&M’s purported
                         3 indemnity obligation to the School District. Thus, Liberty objects to those portions of
                         4 the documents that Liberty views as inconsistent with the Court’s Order. Specifically,
                         5 Liberty objects to the following portions of L&M’s re-filed Summary Judgment Brief
                         6 (Dkt. 123-2): Sections III.A., III.B. (pp. 8-11); Section III.D.ii (pp. 15-19); and Section
                         7 III.E (pp. 19-20). Liberty also objects to the following portions of L&M’s re-filed
                         8 Reply in support of its Motion for Summary Judgment (Dkt. 123-11): Section I.C.1 (p.
                         9 9), and Section I.D. (pp. 12-13).
                     10            Those portions to which Liberty objects address issues outside the scope of the
                     11 Court’s Order and implicate matters which would require further briefing on disparate
                     12 matters. To the extent that L&M argue in the re-submitted material that L&M had a
                     13 duty to defend and/or indemnify the School District in relation to the underlying action,
                     14 and the extent of that obligation, the briefing is not focused on whether the School
                     15 District itself is “covered under L&M’s insurance policies,” and thus addresses broader
                     16 considerations. For example, the issue would turn in part on interpretation of the
                     17 contract between the School District and L&M, and the extent to which the underlying
                     18 action alleged the independent liability of the School District. These issues have not
                     19 been fully briefed before the Court in previous filings, including those referenced in the
                     20 Court’s order.
                     21            “Redundant, immaterial, or scandalous matter” may be stricken from pleadings.
                     22 Fed. R. Civ. Proc. 12(f). Here, the material to which Liberty objects,1 is immaterial in
                     23 relation to the scope of the Court’s Order. As a result, Liberty respectfully requests that
                     24 it be stricken from the filing as the Court considers School District’s insured status.
                     25     1
                         L&M’s re-filed Summary Judgment Brief (Dkt. 123-2): Sections III.A., III.B. (pp. 8-
                     26 11); Section III.D.ii (pp. 15-19); and Section III.E (pp. 19-20).
                     27 L&M’s re-filed Reply in support of its Motion for Summary Judgment (Dkt. 123-11):
                     28 Section I.C.1 (p. 9), and Section I.D. (pp. 12-13).
MCCORMICK, BARSTOW
 SHEPPARD, W AYTE    &
                       ,                                            3                              2:12-CV-900
   CARRUTH LLP                                   OBJECTION TO PORTIONS OF FILING BY DEFENDANTS
  312 WALNUT STREET
  CINCINNATI, OH 45202
              Case 2:12-cv-00900-RGK-SP Document 124 Filed 02/26/19 Page 4 of 5 Page ID #:3915




                         1
                         2                                       McCORMICK, BARSTOW, SHEPPARD,
                                                                     WAYTE & CARRUTH LLP
                         3 Dated: February 26, 2019
                         4
                         5
                                                                 By:         s/ Patrick Fredette
                         6                                                     Patrick Fredette
                         7                                                    Christopher Ryan
                                                                 Attorneys for Plaintiffs/Counterdefendants
                         8                                        Liberty Surplus Insurance Corporation
                         9                                          Liberty Insurance Underwriters, Inc.
                     10
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                  4                                2:12-CV-900
   CARRUTH LLP                               OBJECTION TO PORTIONS OF FILING BY DEFENDANTS
  312 WALNUT STREET
  CINCINNATI, OH 45202
              Case 2:12-cv-00900-RGK-SP Document 124 Filed 02/26/19 Page 5 of 5 Page ID #:3916




                         1                                 CERTIFICATE OF SERVICE
                         2
                         3               I hereby certify that on February 26, 2019, a copy of foregoing Objection to

                         4 Portions of Filing was filed electronically. Notice of this filing will be sent by
                         5
                           operation of the Court’s electronic filing system to all parties indicated on the electronic
                         6
                         7 filing receipt. Parties may access this filing through the Court’s system.
                         8
                         9
                     10                                                  s/ Christopher Ryan
                     11                                                  Attorney for Liberty Surplus Insurance
                                                                         Corporation and Liberty Insurance
                     12                                                  Underwriters Inc.
                     13
                     14
                     15
                             5751324.1
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
MCCORMICK, BARSTOW,
 SHEPPARD, W AYTE &
                                                                           5                                  2:12-CV-900
   CARRUTH LLP                                        OBJECTION TO PORTIONS OF FILING BY DEFENDANTS
  312 WALNUT STREET
  CINCINNATI, OH 45202
